          Case 3:15-cr-00096-RCJ-WGC Document 82 Filed 11/23/20 Page 1 of 1




1                              UNITED STATES DISTRICT COURT

2                                  DISTRICT OF NEVADA

3

4    UNITED STATES OF AMERICA,                   )   Case No.: 3:15-CR-96-RCJ-WCG
                                                 )
5                 Plaintiff,                     )
                                                 )
6          vs.                                   )
                                                 )   ORDER
7    GLENN WARE,                                 )
                                                 )
8                 Defendant.                     )
                                                 )
9

10         Based on the Stipulation of counsel and good cause appearing,

11         IT IS THEREFORE ORDERED that the government’s response to Defendant’s

12   Renewed Emergency Motion for Compassionate Release (ECF No. 78) be due on

13   December 1, 2020.

14

15         DATED this 23rd of November, 2020.

16

17
                                             ____________________________________
18                                           UNITED STATES DISTRICT JUDGE

19

20

21

22

23

24
                                             3
